 

Exhibit 10.2

 

IDERA PHARMACEUTICALS, INC.

2013 STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

 

This RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”), dated as of
________________ (the “Date of Grant”), is delivered by Idera Pharmaceuticals,
Inc. (the “Company”) to Vincent J. Milano (the “Participant”).

 

RECITALS

 

The Idera Pharmaceuticals, Inc. 2013 Stock Incentive Plan (the “Plan”) provides
for the grant of restricted stock units in accordance with the terms and
conditions of the Plan. The Board has decided to make this grant of restricted
stock units as an inducement for the Participant to promote the best interests
of the Company and its stockholders. The Participant hereby acknowledges the
receipt of a copy of the official prospectus for the Plan, which is available by
accessing the Company’s intranet at https://intranet.iderapharma.com. Paper
copies of the Plan and the official Plan prospectus are available by contacting
the General Counsel of the Company. This Agreement is made pursuant to the Plan
and is subject in its entirety to all applicable provisions of the Plan.
Capitalized terms used herein and not otherwise defined will have the meanings
set forth in the Plan.

 

1.             Grant of Stock Units. Subject to the terms and conditions set
forth in this Agreement and in the Plan, the Company hereby grants the
Participant _______ restricted stock units, subject to the restrictions set
forth below and in the Plan (the “Stock Units”). Each Stock Unit represents the
right of the Participant to receive a share of common stock of the Company
(“Common Stock”), if and when the specified conditions are met in Section 3
below, and on the applicable payment date set forth in Section 5 below.

 

2.             Stock Unit Account. Stock Units represent hypothetical shares of
Common Stock, and not actual shares of stock. The Company shall establish and
maintain a Stock Unit account, as a bookkeeping account on its records, for the
Participant and shall record in such account the number of Stock Units granted
to the Participant. No shares of Common Stock shall be issued to the Participant
at the time the grant is made, and the Participant shall not be, and shall not
have any of the rights or privileges of, a stockholder of the Company with
respect to any Stock Units recorded in the Stock Unit account. The Participant
shall not have any interest in any fund or specific assets of the Company by
reason of this award or the Stock Unit account established for the Participant.

 

3.             Vesting. The Stock Units shall be fully vested as of the Date of
Grant.

 

4.             Payment of Stock Units and Tax Withholding.

 

(a)               Prior to, or on, _______________, the Company shall issue to
the Participant one share of Common Stock for each vested Stock Unit, subject to
applicable tax withholding obligations.

 

(b)               All obligations of the Company under this Agreement shall be
subject to the rights of the Company and its subsidiaries (the “Employer”) as
set forth in the Plan to withhold amounts required by law to be withheld for any
FICA, federal income, state, local and other tax liabilities (“Withholding
Taxes”), if applicable. By accepting this Agreement, Participant hereby elects,
effective on the date Participant accepts this Agreement, to sell shares of
Common Stock issued in respect of the Agreement in an amount having an aggregate
Fair Market Value equal to the Withholding Taxes, and to allow UBS Financial
Services Inc. (the “Broker”) to remit the cash proceeds of such sale to the
Company (a “Sell to Cover”). The Participant represents that the Participant has
adopted a 10b5-1 Plan to permit Participant to conduct a Sell to Cover
sufficient to satisfy the Withholding Taxes. To the extent not paid in
accordance with the immediately preceding sentences, the Participant shall be
required to pay to the Employer, or make other arrangements satisfactory to the
Employer to provide for the payment of, any federal, state, local or other taxes
that the Employer is required to withhold with respect to the Stock Units.

 



 

 

 

(c)               The obligation of the Company to deliver Common Stock shall
also be subject to the condition that if at any time the Board shall determine
in its discretion that the listing, registration or qualification of the shares
upon any securities exchange or under any state or federal law, or the consent
or approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the issuance of shares, the shares may not
be issued in whole or in part unless such listing, registration, qualification,
consent or approval shall have been effected or obtained free of any conditions
not acceptable to the Board. The issuance of shares, if any, to the Participant
pursuant to this Agreement is subject to any applicable taxes and other laws or
regulations of the United States or of any state, municipality or other country
having jurisdiction thereof.

 

5.             No Stockholder Rights; Dividend Equivalents. Neither the
Participant, nor any person entitled to receive payment in the event of the
Participant’s death, shall have any of the rights and privileges of a
stockholder with respect to shares of Common Stock, including voting or dividend
rights, until certificates for shares have been issued upon payment of Stock
Units. The Participant acknowledges that no election under Section 83(b) of the
Code is available with respect to Stock Units.

 

6.             Grant Subject to Plan Provisions. This grant is made pursuant to
the Plan, the terms of which are incorporated herein by reference, and in all
respects shall be interpreted in accordance with the Plan. The grant and payment
of the Stock Units are subject to the provisions of the Plan and to
interpretations, regulations and determinations concerning the Plan established
from time to time by the Board in accordance with the provisions of the Plan,
including, but not limited to, provisions pertaining to (a) rights and
obligations with respect to withholding taxes, (b) the registration,
qualification or listing of the shares of Common Stock, (c) changes in
capitalization of the Company and (d) other requirements of applicable law. The
Board shall have the authority to interpret and construe the Stock Units
pursuant to the terms of the Plan, and its decisions shall be conclusive as to
any questions arising hereunder.

 

7.             No Employment or Other Rights. The grant of the Stock Units shall
not confer upon the Participant any right to be retained by or in the employ or
service of any Employer and shall not interfere in any way with the right of any
Employer to terminate the Participant’s employment or service at any time. The
right of any Employer to terminate at will the Participant’s employment or
service at any time for any reason is specifically reserved.

 



 

 

 

8.             Assignment and Transfers. Except as the Board may otherwise
permit pursuant to the Plan, the rights and interests of the Participant under
this Agreement may not be sold, assigned, encumbered or otherwise transferred
except, in the event of the death of the Participant, by will or by the laws of
descent and distribution. In the event of any attempt by the Participant to
alienate, assign, pledge, hypothecate, or otherwise dispose of the Stock Units
or any right hereunder, except as provided for in this Agreement, or in the
event of the levy or any attachment, execution or similar process upon the
rights or interests hereby conferred, the Company may terminate the Stock Units
by notice to the Participant, and the Stock Units and all rights hereunder shall
thereupon become null and void. The rights and protections of the Company
hereunder shall extend to any successors or assigns of the Company and to the
Company’s parents, subsidiaries, and affiliates. This Agreement may be assigned
by the Company without the Participant’s consent.

 

9.             Applicable Law; Jurisdiction. The validity, construction,
interpretation and effect of this Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, without giving effect to
the conflicts of laws provisions thereof. Any action arising out of, or relating
to, any of the provisions of this Agreement shall be brought only in the United
States District Court for the District of Massachusetts, or if such court does
not have jurisdiction or will not accept jurisdiction, in any court of general
jurisdiction in Boston, Massachusetts, and the jurisdiction of such court in any
such proceeding shall be exclusive. Notwithstanding the foregoing sentence, on
and after the date a Participant receives shares of Common Stock hereunder, the
Participant will be subject to the jurisdiction provision set forth in the
Company’s bylaws.

 

10.           Notice. Any notice to the Company provided for in this instrument
shall be addressed to the Company in care of the General Counsel at the
corporate headquarters of the Company, and any notice to the Participant shall
be addressed to such Participant at the current address shown on the payroll of
the Employer. Any notice shall be delivered by hand, or enclosed in a properly
sealed envelope addressed as stated above, registered and deposited, postage
prepaid, in a post office regularly maintained by the United States Postal
Service or by the postal authority of the country in which the Participant
resides or to an internationally recognized expedited mail courier.

 

11.           Recoupment Policy. The Participant agrees that, subject to the
requirements of applicable law, the Stock Units, and the right to receive and
retain any Common Stock or cash payments covered by this Agreement, shall be
subject to rescission, cancellation or recoupment, in whole or part, if and to
the extent so provided under any “clawback” or similar policy of the Company in
effect on the Date of Grant or that may be established thereafter.

 

12.           Application of Section 409A of the Code. This Agreement is
intended to be exempt from section 409A of the Code under the “short-term
deferral” exception and to the extent this Agreement is subject to section 409A
of the Code, it will in all respects be administered in accordance with section
409A of the Code. Any provision that would cause this Agreement to fail to
satisfy section 409A of the Code shall have no force or effect until amended to
comply with section 409A of the Code (which amendment may be retroactive to the
extent permitted by section 409A of the Code and may be made by the Company
without the consent of the Participant). Any reference in this Agreement to
section 409A of the Code will also include any proposed, temporary or final
regulations, or any other guidance, promulgated with respect to such Section by
the U.S. Department of the Treasury or the Internal Revenue Service.
Notwithstanding the foregoing, if the Stock Units constitute “deferred
compensation” under section 409A of the Code and the Stock Units become vested
and settled upon the Participant’s separation from service, payment with respect
to the Stock Units shall be delayed for a period of six (6) months after the
Participant’s separation from service if the Participant is a “specified
employee” as defined under section 409A of the Code and if required pursuant to
section 409A of the Code. If payment is delayed, the Stock Units shall be
settled and paid within thirty (30) days after the date that is six (6) months
following the Participant’s separation from service. Payments with respect to
the Stock Units may only be paid in a manner and upon an event permitted by
section 409A of the Code, and each payment shall be treated as a separate
payment, and the right to a series of installment payments under the Stock Units
shall be treated as a right to a series of separate payments. In no event shall
the Participant, directly or indirectly, designate the calendar year of payment.

 

[Signature Page Follows]

 



 

 

 

IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Agreement, and the Participant has executed this Agreement,
effective as of the Date of Grant.

 

IDERA PHARMACEUTICALS, INC.        Name:                                Title:  

 

I hereby accept the award of Stock Units described in this Agreement, and I
agree to be bound by the terms of the Plan and this Agreement. I hereby agree
that all decisions and determinations of the Board with respect to the Stock
Units shall be final and binding.

 

      Date   Participant

 



 

 